UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS Small Cap Core Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Tax Information 46 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Board Members and Officers 60 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Stocks of smaller companies involve greater risk than securities of larger, more established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. During the 12 months ended September 30, 2011, investors often traded stocks based on a "risk-on/risk-off" scenario, where judgments regarding the degree of risk facing the global economy and markets dictated purchase and sale decisions with investments. By early August, deep concern that the U.S. economy was decelerating — and that it might fall back into a "double-dip" recession — reemerged, and equity markets abruptly declined. Stock prices continued to decline through most of August, sparked by worsening U.S. economic releases, severe sovereign debt problems in peripheral Europe and political gridlock in Washington.1 Despite the renewed negativity, we continued to see a number of companies post profits and earnings in line with or exceeding analyst forecasts during the third quarter of 2011. In selecting stocks for the portfolio, the fund's managers employ a quantitative stock valuation model that compares each company's stock price to its earnings, book value, sales and other measures of performance potential.2 They believe that by combining techniques used by fundamental value investors with extensive growth and earnings analysis they can minimize investment style bias and ultimately produce a "pure" stock selection process that seeks to add value in any market environment. They will normally sell a stock when they believe it is too highly valued, its fundamental qualities have deteriorated, its potential risks have increased or when the company no longer qualifies as a small company. For the 12-month period ended September 30, 2011, the fund's Class A shares returned -4.16%, slightly underperforming the Russell 2000® Index return of -3.53% and the Morningstar Small Blend Funds category return of -3.70%.3,4 Positive Contributors to Fund Performance During the fund's most recent fiscal year, stock selection within retailing, semiconductors and semiconductor equipment, as well as health care equipment and services, contributed to performance. Three of the top individual contributors were IAC/InterActiveCorp., from the software and services area; GT Advanced Technologies, Inc., from the semiconductor and semiconductor equipment group; and Herbalife Ltd., from the household and personal products industry. The fund benefited from its overweight to IAC, which operates several Internet businesses, including Ask.com and Vimeo.5 IAC enjoyed strong business momentum and healthy earnings during the 12-month period. In the case of GT Advanced Technologies, a manufacturer of solar power equipment, the fund held a significant overweight from April to July when the stock was advancing strongly. Lastly, Herbalife, which sells weight management, nutritional supplement and personal care products, has been posting record results and consistently raising its earnings forecasts. Negative Contributors to Fund Performance For the period, stock selection in materials, food, beverage, tobacco and capital goods detracted from performance. Three of the largest individual detractors from returns were Imperial Sugar Company,* from the food, beverage and tobacco group; Lexmark International, Inc., from the technology, hardware and equipment industry area; and Stone Energy Corp., from the energy sector. The fund's overweight to Imperial Sugar subtracted from returns, as the company enjoyed a strong run-up in value through the end of July, but reported poor earnings in August, prompting a sell-off in its shares. Lexmark International, which develops, manufactures and supplies printing and imaging solutions, declined in price after the firm's CEO announced his retirement and company earnings disappointed. Additionally, an overweight to Stone Energy detracted from performance. Investors' concerns about U.S. economic growth prospects and the potential negative impact on energy stocks including Stone Energy sparked a sell-off in the sector during the period. Outlook and Positioning Although the chances of a "double-dip" recession have increased, it appears that another recession is avoidable. However, many question marks have emerged concerning the global economic outlook. Growth in China, the engine of the global economy, has slowed as the Chinese government has enacted a number of measures to dampen inflation. In Europe, the banking system continues to be under severe pressure because of massive loans to peripheral European countries, but we believe this emergency could force political leaders to move towards a more workable and permanent solution. In the United States, despite the fact that many corporations have recently reported favorable earnings, it seems clear that the pace of the recovery has slowed. We therefore look for a "reality check" by public corporations during the fourth quarter, with some large companies likely to reduce their earnings estimates and reports. Longer term, we believe that investors should be as broadly diversified as possible, and that, as appropriate, they should have exposure to a portfolio of carefully selected small-cap stocks to help mitigate some of the risk, though diversification neither assures a profit nor guarantees against a loss. Although the market outlook continues to be uncertain, we think that there are opportunities to deliver attractive long-term returns by investing in small-cap companies with strong balance sheets and solid fundamental characteristics. In the coming months, we will continue to utilize a balanced approach to seeking attractive investment opportunities among small-cap stocks. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Small Cap Core Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang Russell Shtern, CFA Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Sovereign debt is a government bond that is issued in a foreign currency. 2"Valuation" refers to the price investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. 3The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. The Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 4Source: Morningstar, Inc. Stocks in the bottom 10% of the capitalization of the U.S. equity market are defined as small cap. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 5"Overweight" means a fund holds a higher weighting in a given sector or stock compared with its benchmark index; "underweight" means a fund holds a lower weighting in a given sector or stock. * No longer held in the portfolio as of September 30, 2011. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -4.16% -2.03% -4.95% 4.18% Class B -4.90% -2.75% -5.63% 3.37% Class C -4.89% -2.77% -5.67% 3.37% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -9.67% -3.94% -6.07% 3.56% Class B (max 4.00% CDSC) -7.75% -3.40% -5.78% 3.37% Class C (max 1.00% CDSC) -4.89% -2.77% -5.67% 3.37% No Sales Charges Class S -3.85% -1.85% -4.69% 4.47% Russell 2000® Index+ -3.53% -0.37% -1.02% 6.12% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.68%, 2.49%, 2.41% and 1.31% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Small Cap Core Fund — Class A [] Russell 2000 Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $
